Filed Pursuant to Rule 424(b)(3) Registration No.333-171461 QUEPASA CORPORATION PROSPECTUS 1,918,329 Shares of Common Stock This prospectus relates to the sale of up to 1,753,329 shares of our common stock and 165,000 shares of common stock issuable upon exercise of warrants at $4.50 per share which may be offered by the selling shareholders identified in this prospectus.We will not receive any proceeds from the sales of shares of our common stock by the selling shareholders named on page60.We will, however, receive proceeds in connection with the exercise of the warrants referred to above. Our common stock trades on the Over-the-Counter Bulletin Board under the symbol “QPSA”.As of the last trading day before the date of this prospectus, the closing price of our common stock was $12.07 per share. The common stock offered in this prospectus involves a high degree of risk.See “Risk Factors” beginning on page4 of this prospectus to read about factors you should consider before buying shares of our common stock. No underwriter or other person has been engaged to facilitate the sale of shares of our common stock in this offering.The selling shareholders may be deemed underwriters of the shares of our common stock that they are offering within the meaning of the Securities Act of 1933.We will bear all costs, expenses and fees in connection with the registration of these shares. The selling shareholders are offering these shares of common stock. The selling shareholders may sell all or a portion of these shares from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. The selling shareholders will receive all proceeds from the sale of the common stock. For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is January 6, 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 THE OFFERING 1 SUMMARY FINANCIAL DATA 3 RISK FACTORS 4 FORWARD-LOOKING STATEMENTS 14 USE OF PROCEEDS 15 CAPITALIZATION 15 PRIVATE PLACEMENT 16 MARKET FOR COMMON STOCK 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 RECENT ACCOUNTING PRONOUNCEMENTS 32 BUSINESS 33 MANAGEMENT 44 EXECUTIVE COMPENSATION 47 PRINCIPAL SHAREHOLDERS 54 RELATED PERSON TRANSACTIONS 57 SELLING SHAREHOLDERS 58 DESCRIPTION OF SECURITIES 61 PLAN OF DISTRIBUTION 64 LEGAL MATTERS 65 EXPERTS 66 ADDITIONAL INFORMATION 66 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on information contained in this prospectus.We have not authorized anyone to provide you with information that is different from that contained in this prospectus.The selling shareholders are not offering to sell or seeking offers to buy shares of common stock in jurisdictions where offers and sales are not permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock.We are responsible for updating this prospectus to ensure that all material information is included and will update this prospectus to the extent required by law. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the entire prospectus carefully including the section entitled “Risk Factors” before making an investment decision.Quepasa Corporation, is referred to throughout this prospectus as “Quepasa,” “we,” “our” or “us.”When we refer to “DSM”, we mean distributed social media as described in the “Business” section of this prospectus. Our Company Quepasa Corporation, through its website Quepasa.com, is one of the fastest growing online social communities for young Latinos.Quepasa.com provides users with access to an expansive, multilingual menu of resources that promote social interaction, information sharing, and other topics of importance to Latino users and is dedicated to empowering young Latinos with the most entertaining online social community. Corporate Information We are a Nevada corporation.Our principal executive offices are located at 324 Datura Street, Suite 114, West Palm Beach, Florida 33401.Our phone number is (561) 366-1249and our corporate website can be found at www.quepascorp.com.The information on our website is not incorporated into this prospectus. THE OFFERING Common stock outstanding prior to the offering: 15,271,480 shares Common stock offered by the selling shareholders: 1,918,329 shares (1) Common stock outstanding immediately following the offering: 15,436,480 shares Use of proceeds: We will not receive any proceeds from the sale of the shares of common stock by the selling shareholders but will receive proceeds from the exercise of the warrants if the warrants are exercised, which proceeds will be used for working capital purposes. Risk Factors: See “Risk Factors” beginning on page4of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. 1 Stock Symbol: QPSA (1) Except for the shares underlying the warrants, the shares offered under this prospectus have already been issued and are outstanding. The number of shares of common stock to be outstanding after this offering excludes: ● a total of7,677,449 shares of common stock issuable upon the exercise of outstanding stock options; ● a total of915,249 shares of common stock reserved for future issuance under our 2006 Stock Incentive Plan, or the Plan; ● shares of common stock issuable upon conversion of our outstanding Series A Preferred Stock, or Series A;and ● a total of 4,400,000 shares of common stock issuable upon the exercise of warrants. 2 SUMMARY FINANCIAL DATA The following summary of our financial data should be read in conjunction with, and is qualified in its entirety by reference to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements, appearing elsewhere in this prospectus. Statements of Operations Data Nine MonthsEnded September 30, 2010 (Unaudited) Nine Months Ended September30, 2009 (Unaudited) Year Ended December 31, Year Ended December 31, Revenue $ Loss from operations $ Net loss allocable to common shareholders $ Net loss per share allocable to common shareholders $ Weighted average common shares (basic and diluted) Balance Sheet Data September 30, (Unaudited) December 31, December 31, Cash $ $ $ Accounts receivable $ $ $ Current liabilities $ $ $ Working capital $ $ $ Notes payable, net of discount $ $ $ Accumulated deficit $ ) $ ) $ ) 3 RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors before deciding whether to invest in Quepasa.If any of the events discussed in the risk factors below occur, our business, consolidated financial condition, results of operations or prospects could be materially and adversely affected.In such case, the value and marketability of the common stock could decline. Risk Factors Relating to Our Company Because we face significant competition from other social networks and companies with greater resources, we may not be able to compete effectively. We face formidable competition from other companies that seek to connect young Latinos online.Our primary competitors are other companies providing portal and online community services, especially to the Spanish and Portuguese language Internet users, such as Facebook, Yahoo!Español,MySpace Latino, America Online Latin America, StarMedia, Hi5, Orkut, Batanga, Terra.com and UOL.com.All of these companies have a more established reputation, longer operating histories and more established relationships with users.They can use their experience and resources against us in a variety of competitive ways, including developing ways to attract and maintain users.Yahoo and America Online also may have a greater ability to attract and retain users than we do because they operate Internet portals with a broad range of content and products and services. If our members do not interact with each other or our viral marketing strategy fails, our ability to attract new members will suffer and our revenue will decrease. Part of our success is dependent upon our social networking members interacting with our website and contributing to our viral advertising platform (DSM).If our DSM platform is unsuccessful and our members do not spread our advertisers’ messages throughout the Internet, our operating results will suffer. The majority of our members do not visit our website frequently and spend a limited amount of time when they visit.If we are unable to encourage our members to interact more frequently and to increase the amount of user generated content they provide, our ability to attract new users to our website and our financial results will suffer. If we are unable to expand the number of users to our website and generate sufficient revenue, your investment may be jeopardized. In order to operate our website profitably, we must attract sufficient users, including users who regularly visit our website.In addition, we must generate revenue from these users.To date, we have identified two primary revenue sources – social games and advertising, which includes DSM.To date, the only material revenue came from DSM in 2010 as well as website development for a customer.We must continue to generate material revenue from DSM and expand our other revenue sources.If we unable to attract sufficient users and increase our revenue, we will not generate sufficient revenue and your investment may be jeopardized. 4 If we are unable to expand and monetize our social gaming portfolio, our future results of operations may be adversely affected. Quepasa believes that social games will be an extremely important part of its business model and its ability to generate significant revenue.We are relying upon a combination of acquiring content from third parties and a possible acquisition of a social games developer.If we fail to expand our offering of social games,if our members do not play the games on a regular basis or ifwe do not receive sufficient revenue from gaming on our website, our future results of operations will be materially and adversely affected. If we fail to enhance our existing services and products or develop and introduce new features in a timely manner to meet changing customer requirements, our ability to grow our business will suffer. Our social network depends in part on rapidly changing technologies, which will impact our capacity to attract new users. The widespread adoption of new Internet, networking, streaming media, or telecommunications technologies or other technological changes could require us to incur substantial expenditures to modify or adapt our operating practices or infrastructure. Our future success will depend in large part upon our ability to: ● identify and respond to emerging technological trends in the market; ● develop content that attracts and allows us to retain large numbers of users; ● enhance our products by adding innovative features that differentiate our products and services from those of our competitors; ● acquire and license leading technologies; and ● respond effectively to new technological changes or new product and services announcements by others. We will not be competitive unless we continually introduce new services and content or enhancements to existing services and content that meet evolving industry standards and user needs. If we cannot address technological change in our industry in a timely fashion and develop new products and services, our future results of operations may be adversely affected. The Internet and electronic commerce industries are characterized by: ● rapidly changing technology; ● evolving industry standards and practices that could render our website and proprietary technology obsolete; ● changes inLatino consumer tastes and demands; and ● frequent introductions of new services or products that embody new technologies. 5 Our future performance will depend, in part, on our ability to develop, license or acquire leading technologies and program formats, enhance our existing services and respond to technological advances and consumer tastes and emerging industry standards and practices on a timely and cost-effective basis. Developing website and other proprietary technology involves significant technical and business risks. We also cannot assure you that we will be able to successfully use new technologies or adapt our website and proprietary technology to emerging industry standards. We may not be able to remain competitive or sustain growth if we do not adapt to changing market conditions or customer requirements. Because we have international operations, we are exposed to foreign currency risks. Quepasa conducts business in countries outside of the United States and expects to generate most of its revenue outside of the United States, which exposes us to fluctuations in foreign currency exchange rates. We may enter into short-term forward exchange or option contracts to hedge this risk; nevertheless, volatile foreign currency exchange rates increaseour risk related to products purchased in a currency other than the currencies in which our revenue is generated.The realization of this risk could have a significant adverse effect on our financial results.There can be no assurance that these and other factors will not have an adverse effect on our business. Because we are pursuing a strategy of seeking to commercialize our services internationally, we are subject to risks frequently associated with international operations, and we may sustain large losses if we cannot deal with these risks. Our business model is aimed at Spanish and Portuguese speaking persons who live primarily outside the United States as well as Latinos living in the United States. We also maintain material operations in Mexico.Because of the diverse number of countries including Mexico and those located in Central and South America, we will be required to focus our business on unique local cultural differences which vary from country to country. If we are able to successfully develop international markets, we would be subject to a number of risks besides currency fluctuations, including: ● Changes in laws or regulations resulting in more burdensome governmental controls, regulation of the Internet, privacy protection, or restrictions; ● Being able to attract users from countries with different local cultures; ● Political and economic instability; ● Extended payment terms beyond those customarily offered in the United States; ●
